Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 1 of 35

 

 

United States District Court

DISTRICT OF ARIZONA

 

 

In the Matter of the Search of

CASE NUMBER: 91-9113 MB
10333 E. Diamond Ave.
Mesa, AZ 85208

SEARCH AND SEIZURE WARRANT

TO: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of Arizona:

See Attachment A, incorporated by reference
The affidavit in support of this Search Warrant is herein incorporated by reference or attached.

The person or property to be searched, described above, is believed to conceal:
See Attachment B, incorporated by reference

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before 5/14/2021

Date (Not to Exceed 10 days)
MI in the daytime 6:00 a.m. to 10 p.m. CJ at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken
to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to any United States Magistrate Judge.

0 J find that immediate notification may have an adverse result listed in 18 U.S.C. § 3103a (except for delay of
trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box)

CO for days (not to exceed 30). O until, the facts justifying, the later specific date of

Date and Time Issued 5/4/2021 @ 11:00am é y

 

Judge’s Signature

City and state: Phoenix, Arizona Eileen S. Willett, United States Magistrate Judge

 

Printed Name and Title

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 2 of 35

ATTACHMENT A
DESCRIPTION OF PREMISES TO BE SEARCHED

The premises located at 10333 E. Diamond Ave, Mesa, AZ 85208, is a two-
story, single family house with white stucco walls, tan trim, and a brown tile roof. A
white garage door with Palladian style windows faces the northeast. On the west side

of the garage door, the numbers 10333 sit below a black sconce light.

Search of the above described location, including: rooms, attics, basements,
and other parts therein, the surrounding grounds, any garages, storage rooms, trash
containers, and out-buildings of any kind located thereon, and any vehicles directly
on the property or in the street in front of or nearby or adjacent to the above
identified location, provided that prior to searching said vehicle or vehicles, the
vehicles can be specifically connected to person(s) at or associated with the property
to be searched. These vehicles include:

e A blue 2016 Audi S3, Vehicle Identification Number (VIN)

WAUBI1GFF6G1034682, bearing Arizona license plate CKM4015;

e A white 2006 Audi A3, VIN WAUMF78P66A072752, bearing Arizona

license plate CKM4249,

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 3 of 35

 

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 4 of 35

ATTACHMENT B
ITEMS TO BE SEIZED

1. The items to be seized are evidence, contraband, fruits, or instrumentalities of
violations of Title 18, United States Code (U.S.C.), § 922(g)(1), felon in possession of a
firearm or ammunition, Title 26, U.S.C., § 5861(a), illegal manufacture of NFA weapons,
and Title 26, U.S.C., § 5861(d), possession of an National Firearms Act (NFA) weapon not
registered in the National Firearms Registration and Transfer Record (NFRTR) namely:

a. Any photographs, documents, emails, text messages, notes or other items that
are related to the sale, purchase, receipt, or possession of any firearms or ammunition or
any other illegal activities;

b. Any documents or records that reflect the identity of the person(s)
controlling, occupying, possessing, residing in or owning the Target Location to be
searched, including rental agreements, leases, rent receipts, deeds, escrow documents,
utility bills and other mailed envelopes reflecting the address and addressee;

c. Any and all firearms and ammunition possessed in violation of Title 18,
U.S.C., § 922(g)(1), including components used in the reloading of ammunition such as
ammunition casings, bullets, primers, and powders;

d. Any and all weapons possessed in violation of Title 26, U.S.C. § 5861(a) and
(d), including any parts or components that when assembled constitute a violation of the
aforementioned statutes, and any tools that could or would be used specifically to assemble

such weapons;

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 5 of 35

e. Any explosive or destructive devices, powders, chemicals, or compounds
used in the assembly, creation, or manufacture of such devices;

f. Any firearm components or accessories, to include optics, triggers, upper
receivers, barrels, grips, un-serialized lower receivers, unfinished 80% lowers, parts-kits,
or auto-sears used to modify, enhance, or complete a firearm as defined in Title 18 U.S.C.
§ 921, or weapons as defined in Title 26, U.S.C. § 5845;

f. With respect to any digital device containing evidence falling within the
scope of the foregoing categories of items to be seized;

i. evidence of who used, owned, or controlled the device at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, e-mail, e-mail contacts, chat and instant messaging
logs, photographs, and correspondence,

ii, evidence of the presence or absence of software that would allow
others to control the device, such as viruses, Trojan horses, and other forms of
malicious software, as well as evidence of the presence or absence of security
software designed to detect malicious software;

ili. evidence of the attachment of other devices;

iv. evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the device;

v. evidence of the times the device was used;

 
2.

Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 6 of 35

vi. passwords, encryption keys, and other access devices that may be
necessary to access the device;

vii. applications, utility programs, compilers, interpreters, or other
software, as well as documentation and manuals, that may be necessary to access
the device or to conduct a forensic examination of it;

viii. records of or information about Internet Protocol addresses used by
the device;

ix. records of or information about the device’s Internet activity,
including firewall logs, caches, browser history and cookies, “bookmarked” or
“favorite” web pages, search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

99 66. 9 66

As used herein, the terms “records,” “documents,” “programs,” “applications,” and

“materials” include records, documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on any digital device and any

forensic copies thereof.

3,

As used herein, the term “digital device” includes any electronic system or device

capable of storing or processing data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal digital assistants; wireless

communication devices, such as telephone paging devices, beepers, mobile telephones, and

smart phones; digital cameras; peripheral input/output devices, such as keyboards, printers,

scanners, plotters, monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and connections; storage media,

3

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 7 of 35

such as hard disk drives, floppy disks, memory cards, optical disks, and magnetic tapes
used to store digital data (excluding analog tapes such as VHS); and security devices.

5. In order to search for data capable of being read or interpreted by a digital device,
law enforcement personnel are authorized to seize the following items:

a. Any digital device capable of being used to commit, further or store evidence
of the offense(s) listed above;

b. Any equipment used to facilitate the transmission, creation, display,
encoding, or storage of digital data;

c. Any magnetic, electronic, or optical storage device capable of storing digital
data;

d. Any documentation, operating logs, or reference manuals regarding the
operation of the digital device or software used in the digital device;

e, Any applications, utility programs, compilers, interpreters, or other software
used to facilitate direct or indirect communication with the digital device;

f. Any physical keys, encryption devices, dongles, or similar physical items
that are necessary to gain access to the digital device or data stored on the digital device;
and

g. Any passwords, password files, test keys, encryption codes, or other

information necessary to access the digital device or data stored on the digital device.

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 8 of 35

 

 

United States District Court

DISTRICT OF ARIZONA

In the Matter of the Search of
10333 E. Diamond Ave.
Mesa, AZ 85208

CASE NUMBER: 21-9113 MB

Application for a Search Warrant

L, a federal law enforcement officer or an attorney for the government, request a search
warrant and state under penalty of perjury that I have reason to believe that there is now concealed
on the following person or property located in the District of Arizona:

See Attachment A, incorporated by reference

The person or property to be searched , described above, is believed to conceal:

See Attachment B, incorporated by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

vi evidence of a crime;

vi contraband, fruits of crime, or other items illegally possessed;

Mi property designed for use, intended for use, or used in committing a crime;
O a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of 18 U.S.C. §922(g)(1), and 26 U.S.C. § 5861(d) & (f), and the

application is based on these facts:

See Attachment C, incorporated by reference

[1 ~— Delayed notice of days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Zant KL
Authorized by AUSA Joseph E. Koehler

Telephonically

Sworh i before me and signed in my presence.

Date: 5/4/2021 @ 11:00am
ate:

City and state: Phoenix, Arizona

 

Applicant's signature

Thomas G. Phillips, Special Agent

Printed name and title

Eu Uwe

Judge's signature

Eileen S. Willett, United States Magistrate Judge

Printed name and title

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 9 of 35

ATTACHMENT A
DESCRIPTION OF PREMISES TO BE SEARCHED

The premises located at 10333 E. Diamond Ave, Mesa, AZ 85208, is a two-
story, single family house with white stucco walls, tan trim, and a brown tile roof. A
white garage door with Palladian style windows faces the northeast. On the west side

of the garage door, the numbers 10333 sit below a black sconce light.

Search of the above described location, including: rooms, attics, basements,
and other parts therein, the surrounding grounds, any garages, storage rooms, trash
containers, and out-buildings of any kind located thereon, and any vehicles directly
on the property or in the street in front of or nearby or adjacent to the above
identified location, provided that prior to searching said vehicle or vehicles, the
vehicles can be specifically connected to person(s) at or associated with the property
to be searched. These vehicles include:

e A blue 2016 Audi $3, Vehicle Identification Number (VIN)

WAUBI1GFF6G1034682, bearing Arizona license plate CKM4015;

e A white 2006 Audi A3, VIN WAUMF78P66A072752, bearing Arizona

license plate CKM4249.

 
 

21-mb-09113-ESW Document1 Filed 05/04/21 Page 10 of 35

Case 2

tae

NaS

ae
ey

g

ao
si

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 11 of 35

ATTACHMENT B
ITEMS TO BE SEIZED

1. The items to be seized are evidence, contraband, fruits, or instrumentalities of
violations of Title 18, United States Code (U.S.C.), § 922(g)(1), felon in possession of a
firearm or ammunition, Title 26, U.S.C., § 5861(a), illegal manufacture of NFA weapons,
and Title 26, U.S.C., § 5861(d), possession of an National Firearms Act (NFA) weapon not
registered in the National Firearms Registration and Transfer Record (NFRTR) namely:

a. Any photographs, documents, emails, text messages, notes or other items that
are related to the sale, purchase, receipt, or possession of any firearms or ammunition or
any other illegal activities;

b. Any documents or records that reflect the identity of the person(s)
controlling, occupying, possessing, residing in or owning the Target Location to be
searched, including rental agreements, leases, rent receipts, deeds, escrow documents,
utility bills and other mailed envelopes reflecting the address and addressee;

C Any and all firearms and ammunition possessed in violation of Title 18,
U.S.C., § 922(g)(1), including components used in the reloading of ammunition such as
ammunition casings, bullets, primers, and powders;

d, Any and all weapons possessed in violation of Title 26, U.S.C. § 5861(a) and
(d), including any parts or components that when assembled constitute a violation of the
aforementioned statutes, and any tools that could or would be used specifically to assemble

such weapons;

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 12 of 35

€. Any explosive or destructive devices, powders, chemicals, or compounds
used in the assembly, creation, or manufacture of such devices;

f. Any firearm components or accessories, to include optics, triggers, upper
receivers, barrels, grips, un-serialized lower receivers, unfinished 80% lowers, parts-kits,
or auto-sears used to modify, enhance, or complete a firearm as defined in Title 18 U.S.C.
§ 921, or weapons as defined in Title 26, U.S.C. § 5845;

f. With respect to any digital device containing evidence falling within the
scope of the foregoing categories of items to be seized;

i. evidence of who used, owned, or controlled the device at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, e-mail, e-mail contacts, chat and instant messaging
logs, photographs, and correspondence;

ii. evidence of the presence or absence of software that would allow
others to control the device, such as viruses, Trojan horses, and other forms of
malicious software, as well as evidence of the presence or absence of security
software designed to detect malicious software;

iii. evidence of the attachment of other devices;

iv. evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the device;

Vv. evidence of the times the device was used;

 
2.

Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 13 of 35

vi. passwords, encryption keys, and other access devices that may be
necessary to access the device;

vii. applications, utility programs, compilers, interpreters, or other
software, as well as documentation and manuals, that may be necessary to access
the device or to conduct a forensic examination of it;

viii. records of or information about Internet Protocol addresses used by
the device;

ix. records of or information about the device’s Internet activity,
including firewall logs, caches, browser history and cookies, “bookmarked” or
“favorite” web pages, search terms that the user entered into any Internet search
engine, and records of user-typed web addresses.

99 66. 99 46

As used herein, the terms “records,” “documents,” “programs,” “applications,” and

“materials” include records, documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on any digital device and any

forensic copies thereof.

3.

As used herein, the term “digital device” includes any electronic system or device

capable of storing or processing data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal digital assistants; wireless

communication devices, such as telephone paging devices, beepers, mobile telephones, and

smart phones; digital cameras; peripheral input/output devices, such as keyboards, printers,

scanners, plotters, monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and connections; storage media,

3

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 14 of 35

such as hard disk drives, floppy disks, memory cards, optical disks, and magnetic tapes
used to store digital data (excluding analog tapes such as VHS); and security devices.

5. In order to search for data capable of being read or interpreted by a digital device,
law enforcement personnel are authorized to seize the following items:

a. Any digital device capable of being used to commit, further or store evidence
of the offense(s) listed above;

b. Any equipment used to facilitate the transmission, creation, display,
encoding, or storage of digital data;

C, Any magnetic, electronic, or optical storage device capable of storing digital
data;

d. Any documentation, operating logs, or reference manuals regarding the
operation of the digital device or software used in the digital device;

e. Any applications, utility programs, compilers, interpreters, or other software
used to facilitate direct or indirect communication with the digital device;

f. Any physical keys, encryption devices, dongles, or similar physical items
that are necessary to gain access to the digital device or data stored on the digital device;
and |

g. Any passwords, password files, test keys, encryption codes, or other

information necessary to access the digital device or data stored on the digital device.

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 15 of 35

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Thomas G. Phillips, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. This affidavit is submitted in support of an application for a warrant to search
the following property, which is further described in Attachment A, for evidence of a
violation of Title 18, United States Code (U.S.C.), § 922(g)(1), felon in possession of a
firearm or ammunition, Title 26, U.S.C., § 5861(d), possession of an NFA weapon not
registered in the National Firearms Registration and Transfer Record (NFRTR), and Title
26, ULS.C., § 5861(f), unlawful making of National Firearms Act (NFA) weapons: 10333
E. Diamond Ave, Mesa, AZ 85208, the current residence of Sean Mark Manning
(MANNING), including all outbuildings, appurtenances, and any vehicles located on the
property attributed to MANNING, including a blue 2016 Audi S3, Vehicle Identification
Number (VIN) WAUBI1GFF6G1034682, bearing Arizona license plate CKM4015
registered to MANNING; and a white 2006 Audi A3, VIN WAUMF78P66A072752,
bearing Arizona license plate CKM4249 registered to MANNING.

2. Iam a Special Agent with the Federal Bureau of Investigation (“FBI”) and
have been since February 2020. As such, I am an officer of the United States who is
empowered by law to conduct investigations of and to make arrests for offenses,
particularly those laws found in Title 18 of the United States Code. I am currently assigned
to the Phoenix Field Office in Phoenix, Arizona. I am a member of the Joint Terrorism

Task Force (JTTF) and am responsible for investigating acts of domestic terrorism. As an
1

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 16 of 35

agent, I have conducted investigations targeting individuals and groups engaged in acts,
conspiracies, plots, plans, and various violations of federal law aimed at overthrowing or
influencing federal or state governments, policies, and/or civilian populations by way of
threats, force, or violence. I have experience in all aspects of conducting such
investigations to include, interviewing defendants, witnesses, and informants, utilizing
physical and electronic surveillance techniques, and writing and executing search and
arrest warrants. I am a member of the FBI’s Evidence Response Team and have been since
2020. I have extensive experience in processing crime scenes and the identification,
collection, processing, and preservation of evidence for use in federal criminal
investigations. Prior to joining the FBI, I was an officer in the United States Navy. As part
of my duties as a naval officer, I led and participated in numerous command investigations.

1. My training in law enforcement includes agency specific training in all
aspects of conducting federal criminal investigations, including the planning, preparation,
and execution of search warrants. I am an “investigative or law enforcement officer of the
United States” within the meaning of Title 18, U.S.C., § 2510(7), authorized to conduct
investigations into alleged violations of federal law.

2. Through my experience and training, I know that it is a felony offense for
any person who has been convicted in any court of a crime punishable by imprisonment
for a term exceeding one year to receive, possess, or transport any firearm or ammunition

in or affecting interstate or foreign commerce according to 18 U.S.C. § 922(g)(1).

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 17 of 35

3. Through my experience and training, I know that, according to 26 U.S.C. §§
§861(d) and 5871, it is a felony to receive or possess a firearm, as defined in 26 U.S.C. §
5845, which is not registered to him in the National Firearms Registration and Transfer
Record.

4, In addition, through my experience and training I know that, according to 26
U.S.C. §§ 5861(f) and 5871, it is a felony to make a firearm as defined in 26 U.S.C. § 5845
without following the process set forth in 26 U.S.C. § 5822, which requires a person
seeking to make such a firearm to (a) file a written application to make and register the
firearm; (b) pay any tax payable on the making, with such evidenced by the proper stamp
being affixed to the original application form; (c) identify the firearm to be made in the
application form as applicable regulations prescribe; (d) identify himself in the application
as applicable regulations prescribe, including his fingerprints and his photograph; and (e)
obtain the approval of the Attorney General to make and register the firearm, with the
application form showing such approval.

5, Pursuant to 26 U.S.C. § 5845(a)(6), the term “firearm” includes “a
machinegun.” Pursuant to Title 26 U.S.C. § 5845(b) and 18 U.S.C. § 921(a)(23), a
“machinegun” is “any weapon which shoots ... automatically more than one shot... by a
single function of the trigger,” and the term also includes, “any part designed and intended

solely and exclusively ... for use in converting a weapon into a machinegun.”

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 18 of 35

6. The Gun Control Act (GCA) of 1968, 18 U.S.C. § 922(0), states
machineguns manufactured on or after May 19, 1986, may only be transferred to or
possessed by Federal, State, and local government agencies for official use.

7. This affidavit is intended to show that there is sufficient probable cause for
the requested search warrant and does not purport to set forth all of my knowledge of or
investigation into this matter. The statements set forth in this affidavit are based upon my
investigation to date, my experience, my training, and other reliable sources of information
relative to this investigation.

PROPERTY TO BE SEARCHED
5. The property to be searched is described in Attachment A, incorporated

herein by reference.

 

ITEMS TO BE SEIZED
6. The items to be seized are described in Attachment B, incorporated herein
by reference.
PROBABLE CAUSE

7. As of October 2020, the FBI has been investigating the activities of
MANNING regarding his violations of 18 U.S.C. § 922(g)(1), 26 U.S.C. § 5861(a), and 26
U.S.C. § 5861(d). As described more fully below, the FBI’s investigation shows that during
the past several years, MANNING has been in possession of several firearms or
ammunition, and has engaged in the unlawful making of firearms, despite having four

felony convictions.

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 19 of 35

8. In April 2021, your Affiant received certified court documents from the
District Attorney’s Office for Los Angeles County, which listed MANNING’s four prior
felony convictions out of the State of California:

a. On June 25, 2002, MANNING was convicted in the Superior Court
of California, Los Angeles County for Offenses Involving Controlled Substances.
Specifically, MANNING was convicted for a violation of Health and Safety Code (HS)
11351, a felony, punishable by imprisonment pursuant to subdivision (h) of Section 1170
of California’s Penal Code for two, three, or four years in prison. MANNING was
sentenced to seven days in jail and 36 months of probation.

b. On August 16, 2007, MANNING was convicted in the Superior Court
of California, Los Angeles County for Possession of Marijuana for Sale. Specifically,
MANNING was convicted for a violation of HS 11359, a felony offense. MANNING was
sentenced to 36 months of probation.

c, On September 24, 2013, MANNING was convicted in the Superior
Court of California, Los Angeles County for Felon in Possession of a Firearm. Specifically,
MANNING was convicted for a violation of California Penal Code 29800(a)(1), a felony.
MANNING was sentenced to 16 months in prison.

d. On February 5, 2015, MANNING was convicted in the Superior
Court of California, Los Angeles County for Felon in Possession of a Firearm Specifically,
MANNING was convicted for a violation of California Penal Code 29800(a)(1), a felony.

MANNING was sentenced to 16 months in prison.

5

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 20 of 35

Background

9, In October 2020, your Affiant became aware of an investigation based out of
the FBI Pittsburgh Field Office, Martinsburg Resident Agency, regarding an individual
who had ties to an online retailer named Portable Wall Hanger (PWH). Since at least March
2020, PWH purported to sell 3D printed innocuous hooks, made with two pieces. One piece
functioned as a legitimate wall bracket, while the other acted as a removable hook. The
removable hook, when detached from the bracket, effectively functioned as an illegal drop
in auto sear (DIAS). According to the ATF, a DIAS, when inserted into an AR-style rifle,
can convert a semi-automatic AR-style rifle into a fully automatic machine gun.

10. The photographs below show one of the wall hangers sold by PWH (left)
next to a photograph depicting how a DIAS, such as the one sold by PWH can be inserted

into an AR-style rifle to convert it into a fully automatic machine gun (right).

{

 

11. According to ATF Ruling 81-4, the ATF examined an auto sear known by
various trade names including “AR15 Auto Sear,” “Drop In Auto Sear,” and “Auto Sear
II,” which consists of a sear mounting body, sear, return spring, and pivot pin. The ATF

found that the single addition of this auto sear to certain AR15 type semiautomatic rifles,

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 21 of 35

manufactured with M16 internal components already installed, will convert such rifles into
machineguns. The National Firearms Act, 26 U.S.C. 5845(b), defines “machinegun” to
include any combination of parts designed and intended for use in converting a weapon to
shoot automatically more than one shot, without manual reloading, by a single function of
the trigger.

12. Based on information received by PayPal, on May 13, 2020, an individual
placed an order on PWH’s website using e-mail address “glockpoppin@aol.com,” an email
address known to belong to/be utilized by MANNING, for a “replacement hanger hook.”
Your A ffiant is aware that the term “Glock” as used in MANNING’s e-mail address, likely
refers to the firearm manufacturer GLOCK. According to PayPal, the replacement hanger
hook was shipped to an individual named Peter Peshefski, located at 10333 E. Diamond
Ave, Mesa, AZ 85208. FBI and various State database searches for the name Peter
Peshefski yielded negative results. Your A ffiant does not believe that any individual named
Peter Peshefski currently, or has ever resided at 10333 E. Diamond Ave, Mesa, AZ 85208.

13. According to information received by GLOCK, Inc., a firearms manufacturer
based out of Smyrna, Georgia, MANNING made two separate firearm service requests for
pistols in 2019:

a. In October 2019, MANNING submitted a refurbishment request to
GLOCK, Inc. for repairs to the slide of a GLOCK Model 19 pistol with serial number
BBSF347. On most semi-automatic pistols, the slide is the part of the firearm that moves

during the operating cycle, sliding in a back-and-forth motion that expels a spent casing

7

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 22 of 35

and loads the next round from the firearm’s magazine when the weapon is fired. The receipt
from GLOCK, Inc. listed MANNING as the shipper and recipient of the firearm. The
shipping address on the receipt was 10333 E. Diamond Ave, Mesa, AZ 85208. The e-mail
address associated with the order was “glockpoppin@aol.com,” an e-mail address your
Affiant knows to be associated with MANNING. The phone number associated with the
order was (818) 339-9000. According to FBI database checks, your Affiant is aware that
phone number (818) 339-9000 is a number used by MANNING.

b. In December 2019, MANNING made a second slide refurbishment
request to GLOCK, Inc. for a separate GLOCK Model 19 pistol with serial number
LAV02615.

14. According to GLOCK, Inc.’s legal department, both slides were shipped
directly to MANNING at 10333 E. Diamond Ave, Mesa, AZ 85208 following their
refurbishment. MANNING’s refurbishment request of two separate GLOCK slides
indicates that MANNING was is in possession of two GLOCK handguns as of late 2019.
Your Affiant is aware that GLOCK, Inc. does not manufacture handguns in the State of
Arizona, indicating that MANNING was in possession of at least two handguns that would
have traveled in interstate or foreign commerce.

15. In May 2020, MANNING made two separate firearm related purchases from
Palmetto State Armory, an online retailer from Columbia, South Carolina that sells
firearms parts and accessories. On May 8, 2020, MANNING purchased four AK-V

9x19mm U9 35 round patterned magazines. An AK-V 9x19mm U9 35 round patterned

8

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 23 of 35

magazine allows a user to load 35, 9mm rounds into an AK-V, an AK pistol version of the
Russian Vityaz submachine gun. On May 25, 2020, MANNING made a second purchase
from Palmetto State Armory for an AK-V Emergency Repair Kit. According to Palmetto
State Armory’s website, an AK-V Emergency Repair Kit includes an AK-V Firing Pin, an
AK-V Firing Pin Retainer, an AK-V Firing Pin Spring, an AK-V Extractor, an AK-V
Extractor Retainer, and an AK-V Rubber Recoil Buffer. In your Affiant’s experience, a
repair kit has only one purpose, which is for use in a functioning, existing AK variant
firearm, or for use in building or manufacturing an AK variant firearm. Both of
MANNING’ purchases from Palmetto State Armory were billed in his name and shipped
to 10333 E. Diamond Ave, Mesa, AZ 85208.

16. On May 29, 2020, a “guest” account made a purchase from Shield Arms, an
online retailer based out of Bigfork, Montana that sells firearms, parts, and accessories,
According to Shield Arms, the “guest account” purchased an $15 Catch Combo 1, which
includes three $15 magazines, and either one GLOCK Model 43X or one GLOCK Model
48 Mag Catch. Your Affiant is aware that an S15 magazine is a flush-fitting 15 round
magazine made specifically for a GLOCK Model 43X or GLOCK Model 48 handgun.
Despite the order being placed as a “guest,” the name and address used for both billing and
shipping listed MANNING as the intended recipient. The order was delivered to
MANNING at 10333 E. Diamond Ave, Mesa, AZ, 85208.

17. Between 2018 and 2020, MANNING made two separate purchases from

SGAmmo, an online retailer ftom Stillwater, Oklahoma that sells ammunition. On June 18,

9

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 24 of 35

2020, MANNING purchased a 1,000-round case of 7.62x39 Full Metal Jacket BT Gold
Tiger 124 Grain Russian Ammo. Your Affiant is aware that Golden Tiger ammunition is
manufactured at the Vympel facility in Russia. On September 18, 2018, MANNING
purchased 10, 20 round boxes of 32 Auto 60 Grain GDHP Speer Gold Dot Hollow Point
pistol ammo. Your Affiant is aware that Speer is an ammunition manufacturer based out
of Lewiston, Idaho.

18. According to information received from Scalarworks, an online retailer
based out of Pennsylvania that specializes in designing and producing high performance
firearms accessories, Rachelle Fuchigami (FUCHIGAMI), MANNING’s wife, purchased
a LEAP/01 — Aimpoint Micro T-2 bundle on October 22, 2020. According to Scalarworks’
website, the LEAP/01 is a firearm optic “designed for shooters who want the lightest,
strongest, and most compact quick-detach optic mount possible.” The optic purchased by
FUCHIGAMI was shipped and delivered to 10333 E. Diamond Ave, Mesa, AZ 85208.
Additionally, an e-mail address known to be utilized by MANNING,
“slockpoppin@gmail.com,” was used to process the order. In addition to using
“slockpoppin@aol.com,” your Affiant believes “glockpoppin@gmail.com” is a second e-
mail address used by MANNING.

19. On January 22, 2019, FUCHIGAMI posted a photograph on her Facebook
page of an Arizona Marriage License, dated January 21, 2019. The marriage license
belonged to FUCHIGAMI and MANNING. According to various law enforcement

databases, FUCHIGAMI resides at 10333 E. Diamond Ave, Mesa, AZ 85208.

10

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 25 of 35

20. According to information received from LaRue Tactical, an online retailer
based out of Texas that sells firearms parts and accessories, MANNING created three
separate orders with the company between 2020 and 2021. One order was completed, one
order is currently still ‘in the cart,” and one order was cancelled.

a, On March 18, 2021, MANNING created an order for two SureFire
5.56 3P Eliminator Flash Hiders. According to LaRue Tactical’ s website, a “3P Eliminator
Flash Hider typically results in a 99% overall reduction in muzzle flash compared with a
plain muzzle.” Your Affiant is aware that an Eliminator Flash Hider, like the SureFire 5.56
3P, can be used on a large variety of rifles and pistols. A Flash Hider is used to reduce the
muzzle flash, the visible light at the end of a firearm barrel created by firing a round of
ammunition. According to LaRue Tactical, MANNING cancelled this order.

b. On January 11, 2021, MANNING purchased an Aimpoint T-2 Micro
Clear Cover. Your Affiant is aware that the Aimpoint T-2 Micro Clear Cover purchased
by MANNING is compatible with the LEAP/01 Aimpoint purchased by FUCHIGAMI in
October, 2020. The Aimpoint T-2 Micro Clear Cover purchased by MANNING was billed
and.shipped to MANNING at 10333 E. Diamond Ave, Mesa, AZ 85208. MANNING used
the e-mail address “glockpoppin@gmail.com” and phone number (818) 339-9000 with his
order.

c, On November 27, 2020, MANNING added a Smith Enterprises G6-
A2 Vortex Flash Eliminator 5.56 to his “cart” on LaRue Tactical’ s website. According to

LaRue Tactical’ s website, the Smith Enterprises G6-A2 Vortex Flash Eliminator 5.56

11

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 26 of 35

“kills muzzle-flash and improves overall actuary.” Similar to the SureFire 5.56 3P
Eliminator Flash Hider, the Smith Enterprises G6-A2 Vortex Flash Eliminator 5.56 can be
used on a large variety of rifles and pistols. As of the writing of this Affidavit, the order
has not been cancelled or completed.

21. According to information received by BOTACH, a retailer based out of Las
Vegas, Nevada, MANNING purchased two Battle Steel Level IV 10X12 Ballistic Plates
on January 30, 2021. Level IV body armor, such as the ones purchased by MANNING, are
Ballistic Hard Armor plates designed to stop .30 caliber armor piercing rounds. The billing
and shipping information for the purchase listed MANNING as the recipient at 10333 E.
Diamond Ave, Mesa, AZ 85208.

22. Through my training and experience as an FBI Agent, I have learned that
individuals who purchase large quantities of ammunition, especially during a time in which
the cost of ammunition increases, routinely store that ammunition in their residence for
safety and ease of access, and to hedge against future ammunition shortages or price
increases.

23. Further, I have learned that individuals who purchase large quantities of
ammunition normally will retain portions of their inventory, along with records of
purchases of firearms, firearms parts and accessories, and ammunition, for long periods of
time, regardless of whether their value to the individual has diminished. The presence of
these records often may lead to evidence of additional criminal activity not previously

known to law enforcement. In some instances, this type of evidence is maintained and

12

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 27 of 35

subsequently forgotten. In many instances, individuals who purchase ammunition of a
particular caliber typically have a firearm in their possession capable of firing that type of
ammunition. Moreover, individuals who purchase firearm accessories, parts, optics, etc.,
generally have firearms in their possession on which to mount or utilize those parts and/or
accessories.

24. Through my training and experience, I have learned that individuals who
possess or own firearms and ammunition routinely store these weapons in their residence
or vehicle for ease of access and safekeeping.

25. Through my training and experience I have learned that prohibited
possessors generally acquire their firearms through private party transactions because any
attempted purchase of a firearm through a business with a federal firearms license (FFL)
will require a query of the National Instant Criminal Background Check System which,
based upon their criminal history, will result in the denial of the purchase.

26. More recently, some prohibited possessors have begun building their own
firearms using incomplete or unfinished lower receivers. These products are not
manufactured to a point that ATF would classify the products as firearms. When referring
to these products, the industry has commonly used terms to include, “blanks,” “80%
receivers,” “80%ers,” etc. These products consequently relieve manufacturers, dealers,
and buyers, from complying with standard firearm regulations. However, when a person,
business, or entity completes the manufacturing process on a variant lower receiver, the

resulting product is a firearm and is subject to all firearm regulations under federal law.

13

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 28 of 35

The completed firearm is often referred to as a “ghost gun” because these firearms
frequently lack serial numbers and cannot be traced.

27. On May 3, 2021, your Affiant obtained information from the ATF verifying
that neither MANNING, FUCHIGAMI, nor any other individual residing at 10333 E.
Diamond Ave, Mesa, AZ 85208 currently have any NFA firearms registered to them in the
National Firearms Registration and Transfer Record (NFRTR), and that neither
MANNING, FUCHIGAMIL, nor any other individual residing at 10333 E. Diamond Ave,
Mesa, AZ 85208 has paid the Special Occupancy Tax (SOT) required by the NFA to
manufacture NFA firearms.

PROOF OF RESIDENCE AND VEHICLE USAGE

28. On August 7, 2018, the Arizona Division of Motor Vehicles (DMV) issued
MANNING a driver’s authorization ID: D10728152. MANNING listed his personal
address as 10333 E. Diamond Ave, Mesa, AZ 85208.

29. On March 25, 2021, your Affiant received information from TransUnion, an
American consumer credit reporting agency listing MANNING’s personal address as
10333 E. Diamond Ave, Mesa, AZ 85208.

30. On March 23, 2021, your Affiant received information from Experian, an
Irish based consumer credit reporting agency listing MANNING’s personal address as
10333 E. Diamond Ave, Mesa, AZ 85208.

31. On March 12, 2021, your Affiant received information from Equifax, an

American based consumer credit reporting agency listing MANNING’s personal address

14

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 29 of 35

as 10333 E. Diamond Ave, Mesa, AZ 85208 and 9023 LINDLEY AVE, NORTHRIDGE,
CA 91325. Your Affiant is aware that 9023 LINDLEY AVE, NORTHRIDGE, CA 91325
is the residence of MANNING’s mother, Suki Manning. In an interview of Suki Manning
by FBI and ATF agents from the Los Angeles Field Office in February 2021, Suki Manning
stated that her son, MANNING, resided in Arizona.

32. According to Arizona DMV records, a blue 2016 Audi S3, Vehicle
Identification Number (VIN) WAUB1GFF6G1034682, bearing Arizona license plate
CKM4015 is registered to MANNING at 10333 E. Diamond Ave, Mesa, AZ 85208.

33. According to Arizona DMV records, a white 2006 Audi A3, VIN
WAUME78P66A072752, bearing Arizona license plate CKM4249 is registered to
MANNING at 10333 E. Diamond Ave, Mesa, AZ 85208.

34. On April 7, 2021, FBI surveillance located a white and blue Audi matching
the descriptions of those owned by MANNING, parked in the garage of MANNING’s
- residence at 10333 E. Diamond Ave, Mesa, AZ 85208. Surveillance units observed
MANNING enter the front passenger seat of the blue Audi and depart the residence.

35. On April 8, 2021, FBI surveillance observed MANNING walk out of the
garage of 10333 E. Diamond Ave, Mesa, AZ 85208 and walk around the driveway for a
short period of time before reentering the residence.

TRAINING AND EXPERIENCE — DIGITAL DEVICES/MEDIA
36. Through my training and experience as an FBI Special Agent, I have learned

that many people keep mementos of their firearms, including digital photographs or

15

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 30 of 35

recordings of themselves possessing or using firearms on their cell phones/smart phones,
computers, flash drives and portable hard drives. It has been my experience that prohibited
individuals who purchase firearms illegally will keep the contact information of the
individual who is supplying or purchasing firearms to/from the criminal element for future
purchases or referrals. I know that much correspondence is via cellular phones. I know
that much correspondence between persons buying and selling firearms often occurs by e-
mail or text message sent to and from smart phones. This includes sending photos of the
firearm between the seller and the buyer, as well as negotiation of price. Therefore, based
on my experience, I believe that it is probable that cellular telephones may contain text
messages or e-mails between MANNING and other individuals discussing the possession,
sale or transfer of firearms. In my experience it is common for prohibited individuals to
have photographs of firearms they or other prohibited individuals possess on their cellular
phones and other digital devices as they frequently send these photos to each other to boast
of their firearms possession and/or to facilitate sales or transfers of firearms. I also know
that people keep receipts from purchases of items related to firearms possession, including
ammunition, holsters, etc.

37. As used herein, the term “digital device” includes any electronic system or
device capable of storing or processing data in digital form, including central processing
units; desktop, laptop, notebook, and tablet computers; personal digital assistants; wireless
communication devices, such as telephone paging devices, beepers, mobile telephones, and

smart phones; digital cameras; peripheral input/output devices, such as keyboards, printers,

16

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 31 of 35

scanners, plotters, monitors, and drives intended for removable media; related
communications devices, such as modems, routers, cables, and connections; storage media,
such as hard disk drives, floppy disks, memory cards, optical disks, and magnetic tapes
used to store digital data (excluding analog tapes such as VHS); and security devices.
Based on my knowledge, training, and experience, as well as information related to me by
agents and others involved in the forensic examination of digital devices, I know that data
in digital form can be stored on a variety of digital devices and that during the search of a
premises it is not always possible to search digital devices for digital data for a number of
reasons, including the following:

a. Searching digital devices can be a highly technical process that
requires specific expertise and specialized equipment. There are so many types of digital
devices and software programs in use today that it is impossible to bring to the search site
all of the necessary technical manuals and specialized equipment necessary to conduct a
thorough search. In addition, it may be necessary to consult with specially trained personnel
who have specific expertise in the types of digital devices, operating systems, or software
applications that are being searched.

b. Digital data is particularly vulnerable to inadvertent or intentional
modification or destruction. Searching digital devices can require the use of precise,
scientific procedures that are designed to maintain the integrity of digital data and to

recover “hidden,” erased, compressed, encrypted, or password-protected data. As a result,

17

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 32 of 35

a controlled environment, such as a law enforcement laboratory or similar facility, is
essential to conducting a complete and accurate analysis of data stored on digital devices.

C. The volume of data stored on many digital devices will typically be
so large that it will be highly impractical to search for data during the physical search of
the premises. A single megabyte of storage space is the equivalent of 500 double-spaced
pages of text. A single gigabyte of storage space, or 1,000 megabytes, is the equivalent of
500,000 double-spaced pages of text. Storage devices capable of storing 500 or more
gigabytes are now commonplace. Consequently, just one device might contain the
equivalent of 250 million pages of data, which, if printed out, would completely fill three
35’ x 35° x 10’ rooms to the ceiling. Further, a 500 gigabyte drive could contain as many
as approximately 450 full run movies or 450,000 songs.

d. Electronic files or remnants of such files can be recovered months or
even years after they have been downloaded onto a hard drive, deleted, or viewed via the
Internet. Electronic files saved to a hard drive can be stored for years with little or no cost.
Even when such files have been deleted, they can be recovered months or years later using
readily-available forensics tools. Normally, when a person deletes a file on a computer,
the data contained in the file does not actually disappear; rather, that data remains on the
hard drive until it is overwritten by new data. Therefore, deleted files, or remnants of
deleted files, may reside in free space or slack space, i.e., space on a hard drive that is not
allocated to an active file or that is unused after a file has been allocated to a set block of

storage space, for long periods of time before they are overwritten. In addition, a

18

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 33 of 35

computer’s operating system may also keep a record of deleted data in a swap or recovery
file. Similarly, files that have been viewed on the Internet are often automatically
downloaded into a temporary directory or cache. The browser typically maintains a fixed
amount of hard drive space devoted to these files, and the files are only overwritten as they
are replaced with more recently downloaded or viewed content. Thus, the ability to retrieve
residue of an electronic file from a hard drive depends less on when the file was
downloaded or viewed than on a particular user’s operating system, storage capacity, and
computer habits. Recovery of residue of electronic files from a hard drive requires
specialized tools and a controlled laboratory environment. Recovery also can require
substantial time.

€. Although some of the records called for by this warrant might be
found in the form of user-generated documents (such as word processing, picture, and
movie files), digital devices can contain other forms of electronic evidence as well. In
particular, records of how a digital device has been used, what it has been used for, who
has used it, and who has been responsible for creating or maintaining records, documents,
programs, applications and materials contained on the digital devices are, as described
further in the attachments, called for by this warrant. Those records will not always be
found in digital data that is neatly segregable from the hard drive image as a whole. Digital
data on the hard drive not currently associated with any file can provide evidence of a file
that was once on the hard drive but has since been deleted or edited, or of a deleted portion

of a file (such as a paragraph that has been deleted from a word processing file). Virtual

19

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 34 of 35

memory paging systems can leave digital data on the hard drive that show what tasks and
processes on the computer were recently used. Web browsers, e-mail programs, and chat
programs often store configuration data on the hard drive that can reveal information such
as online nicknames and passwords. Operating systems can record additional data, such
as the attachment of peripherals, the attachment of USB flash storage devices, and the times
the computer was in use. Computer file systems can record data about the dates files were
created and the sequence in which they were created. This data can be evidence ofa crime,
indicate the identity of the user of the digital device, or point toward the existence of
evidence in other locations. Recovery of this data requires specialized tools and a
controlled laboratory environment, and also can require substantial time.

f. Further, evidence of how a digital device has been used, what it has
been used for, and who has used it, may be the absence of particular data on a digital device.
For example, to rebut a claim that the owner of a digital device was not responsible for a
particular use because the device was being controlled remotely by malicious software, it
may be necessary to show that malicious software that allows someone else to control the
digital device remotely is not present on the digital device. Evidence of the absence of
particular data on a digital device is not segregable from the digital device. Analysis of the
digital device as a whole to demonstrate the absence of particular data requires specialized
tools and a controlled laboratory environment, and can require substantial time.

38. Other than what has been described herein, to my knowledge, the United

States has not attempted to obtain this data by other means.

20

 
Case 2:21-mb-09113-ESW Document1 Filed 05/04/21 Page 35 of 35

CONCLUSION

39, Based upon my training and experience, and the facts set forth herein, I
submit that there is probable cause to believe that the items described in Attachment B are
evidence of violations of Title 18, United States Code (U.S.C.), § 922(g)(1), felon in
possession of a firearm or ammunition, Title 26, U.S.C., § 5861(d), possession of an
NFA weapon not registered in the National Firearms Registration and Transfer
Record (NFRTR), and Title 26, U.S.C., § 5861(f, unlawful making of National
Firearms Act (NFA) weapons, will be found in the property set forth in Attachment A.

THOMAS G. PHILLIPS, SPECIAL AGENT
Federal Bureau of Investigation

Telephonically 4th May
Sworn to and subscribed before me this day of Arprrt 2021.

Eileen S. Willett
United States Magistrate Judge

21

 
